DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 reciting “when the valve is in a first position, hydraulic fluid from the outlet to…an inlet of another subsea pump…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. No drawings show a valve directing fluid flow to an inlet of any pump other than the pump associated with the outlet flow.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112

Claim 8 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitations “a valve…configured to selectively route: when the valve is in a first position, the hydraulic fluid from the outlet of the first pump to a location selected from the group consisting of a subsea environment and an inlet of a second pump…and when the valve is in a second position, the hydraulic fluid from the outlet of the first pump to the hydraulically actuated device…”. However, the specification does not teach such an embodiment. The closest embodiment is shown in FIG. 3B; However, this embodiment teaches only a single pump with its outlet selectively routed to its own inlet. The embodiments including two pumps (2A-2B) do not teach a valve member. The corresponding paragraphs (74-76) do not teach an embodiment including both of a valve and two separate but fluidly connected pumps.



Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Regarding the drawing objections, the applicant argues that FIG. 2B and FIG. 3A teaches various components of claim 8, and therefore the combination of the drawings teaches a valve directing fluid from an outlet of a pump to an inlet of another pump. The examiner respectfully disagrees. The embodiment of FIG. 2B teaches no valve component, the embodiment of FIG. 3A teaches only a single pump; paragraphs 74-76 which describe the relevant embodiments, is silent as to any combination of the embodiments or how they may be constructed. None of the embodiments teaches a first pump whose outlet may be directed either to a hydraulic device or a second pump inlet. It is not immediately clear how this embodiment would be arranged and/or function, particularly as the outlet of the second pump of FIG. 2B is directed to the hydraulic device, and therefore both positions of the valve would direct fluid to the hydraulic device in a combined embodiment.
	Regarding applicant’s arguments relative to the written description rejection, the examiner respectfully disagrees. Applicant argues that paragraph [104] teaches adjusting a valve 38 to divert fluid flow from a pump outlet to a pump inlet, reservoir, or subsea environment; and that paragraph [74] teaches two pumps disposed in series. Applicant has not described how these two separately presented .


Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art does not teach the subsea pumping apparatus as claimed with a first and second pump, such that the valve is variable between a first and second position to adjust an output of the first pump based upon a captured flow rate or pressure of the first pump; the positions of the valve diverting fluid of the first pump output either to a hydraulic device or an inlet of the second pump/subsea environment.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746